Citation Nr: 1229217	
Decision Date: 08/24/12    Archive Date: 08/30/12

DOCKET NO.  07-15 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a right arm disorder, claimed as atrophy of the right arm and trapezius muscle.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for a left lung disorder, claimed as a left lung lesion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ann L. Kreske, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1974. 

This appeal to the Board of Veterans' Appeals (Board) is from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California. 

In his May 2007 substantive appeal (on VA Form 9), the Veteran requested a hearing at the RO before a Veterans Law Judge of the Board, also more commonly referred to as a Travel Board hearing.  However, the Veteran failed to appear at his scheduled hearing in September 2009.  Accordingly, the Board is proceeding as though he withdrew this hearing request because he did not ask for a postponement and rescheduling of his hearing or provide a good-cause explanation for failing to appear.  38 C.F.R. § 20.704(d) (2011).

This case was previously before the Board in June 2010, at which time the claims were remanded to try and obtain the Veteran's complete service treatment records (STRs) and to provide him VA compensation examinations to identify all disorders currently affecting his right arm and trapezius muscle, left lung, and hearing acuity, and for medical nexus opinions concerning the etiology of these disorders, especially the likelihood any of these disorders is attributable to his military service.

Pursuant to this June 2010 remand directive, the Veteran was scheduled for VA examinations in connection with his claims, but he failed to report for them.  He submitted a statement in October 2010 explaining that he was unable to keep the appointments for the examinations because he did not have access to transportation and lived 70 miles from where the examinations were to take place.  So the examinations were rescheduled for November and December 2011, with provision of the needed assistance in transportation, but he again failed to report for them.  According to 38 C.F.R. § 3.655, this in turn means his claims should be decided based on the existing evidence of record.

The Board also sees that, in his February 2006 notice of disagreement (NOD) and in a more recent statement dated in August 2011, the Veteran also indicated that he experiences tinnitus (ringing in the ears) due to his military service.  The Board construes these statements as an informal claim for service connection for tinnitus.  This additional claim, however, although raised by the record, has not been initially adjudicated by the RO as the Agency of Original Jurisdiction (AOJ), only instead the claim specifically for bilateral hearing loss.  Therefore, the Board does not have jurisdiction over this tinnitus claim, at least presently, so it is referred to the RO for appropriate development and consideration.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board generally does not have jurisdiction over a claim not yet adjudicated by the RO).

As for the claims that are currently on appeal, for service connection for a right arm disorder, bilateral hearing loss, and left lung disorder, the Board regrettably must again remand them to the RO via the Appeals Management Center (AMC) in Washington, DC, for still further development and consideration.


REMAND

Although the Board sincerely regrets the resultant additional delay, another remand is necessary to ensure procedural due process and to ensure there is a complete record upon which to decide these claims, so the Veteran is afforded every possible consideration.  38 U.S.C.A. § 5103A (2002); 38 C.F.R. § 3.159 (2011).

Another remand is partly necessary to obtain any existing, but outstanding, VA and private treatment records concerning these claims on appeal.  With respect to the claim for a right arm disorder, in an August 2011 statement the Veteran alluded to having received from doctors "in and out of the military" a diagnosis of palsy that was due to surgical injury during service.  With respect to the claim for hearing loss, the Veteran has submitted VA treatment records dated in September 2005 and April 2012 confirming he has bilateral hearing loss, so hearing loss in both ears.  Based on his statement and these VA treatment records, there is a distinct possibility he has received, and continues to receive, treatment for his claimed right arm disability and hearing loss, the records of which, however, are not in his claims file for consideration.  The RO/AMC therefore needs to ascertain whether additional treatment records pertinent to these claimed disabilities exist and, if they do, obtain them so they may be considered in this appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Board's prior remand in June 2010, incidentally, was only on the premise there may have been outstanding STRs that needed to be obtained, so was not instead to try and obtain any records of additional evaluation or treatment the Veteran may have received during the many years since his service ended.  Aside from the two VA treatment records he submitted, there are no other VA treatment records currently in the file.  And absolutely no private treatment records have been identified or obtained.  VA's duty to assist him with his claims includes obtaining records of his relevant medical treatment.  Moreover, VA has a duty to make reasonable efforts to obtain relevant records, including private records that he adequately identifies, and to notify him of such efforts whenever it is unable to obtain such records.  38 U.S.C.A. § 5103A(c)(2) (West 2002); 38 C.F.R. § 3.159(c)(1), (c)(2) (2011).  See also Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA has constructive, if not actual, notice and possession of records generated by VA).

Also, because attempts to have him examined thus far have been unsuccessful, including following and as a result of the Board's prior June 2010 remand, he still needs to undergo VA compensation examinations to identify all disorders currently affecting his right arm and trapezius muscle, hearing acuity, and lungs, and for medical nexus opinions concerning whether any of these current disorders are attributable to his military service.  In disability compensation (service-connection) claims, VA must provide a medical examination for an opinion when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication the 

disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or a service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

Notably, as the Board recounted when previously remanding these claims in June 2010, copies of the Veteran's STRs that he had submitted personally to the RO showed he did not have any known medical conditions upon entering the military in July 1966.  But a granuloma later was found on his left mid-lung during service in October 1969, although the etiology of it was unknown and it was described as "probably inactive."  Subsequent X-rays of his chest in February and April 1970 showed no change.  Additionally, in March 1970, he began complaining of right arm pain.  It was noted that he had injured this arm during a cervical biopsy, and he was found to have atrophy of his upper right arm.  He resultantly received physical therapy to increase the strength and bulk of this arm.  As well, a solitary cavitating lesion on his left lung of unknown etiology was again noted.

Also, just some two months later, in May 1970, he complained that his right shoulder was sore due to the cervical biopsy.  It was also noted that he was unable to completely abduct his right arm.  By January 1971, however, it was noted there was a complete recovery of right trapezius function, and that there was no atrophy or weakness.  But he still experienced some pain with scapular protraction.  Another X-ray of his chest in January 1972 continued to show no change.  His separation examination in July 1974, however, noted a history of weakness and atrophy of his right trapezius muscle.  And throughout his service, he also was treated several times for coughs, bronchitis, and mononucleosis.

As well, there were no notations that he had any difficulty hearing prior to or during his service until his separation examination in July 1974 revealed a 40-decibel loss in his left ear at 6000 Hertz.  And, as a consequence, the evaluating physician noted a hearing deficit in the report of that separation examination.  It was further noted in the report of that July 1974 separation examination that asthmatic bronchitis was a then current defect and that he had a history of bronchitis and mononucleosis.

During the many years since service, in connection with his claims at issue, he has indicated he has been diagnosed with palsy of his right arm.  He also has indicated that the lack of strength in this arm has prevented him from obtaining full-time employment.  As well, he alleges that his lung lesion was incurred in service and, as mentioned, he has submitted the VA outpatient treatment records confirming he has bilateral hearing loss.

So given these relevant findings in service, as related to all three claims, and the suggestion of possible continued disability since, the Board determined when remanding these claims in June 2010 that VA compensation examinations and medical nexus opinions were warranted in relation to all three claims.  When determining whether VA examinations and medical nexus opinions are required under 38 U.S.C. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence suggests an association between the disability and service or a service-connected disability.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

Thus, in light of the need to again remand the claims, this time for any additional records of evaluation or treatment since service (as opposed to during), the Board also is giving the Veteran another opportunity to report for these necessary VA compensation examinations for these necessary medical nexus opinions concerning the etiology of his claimed disabilities.



Accordingly, his claims are again REMANDED for the following additional development and consideration:

1.  Ask the Veteran whether he has received any additional evaluation or treatment for his claimed right arm disorder, hearing loss, and lung disorder since service.  If he has, and the records have not been requested or obtained, then try and obtain them.  To this end, have him complete and return an updated VA Form 21-4142 if needed to obtain confidential records.

If the records identified are not in the custody of a Federal department or agency, then the efforts to obtain them are governed by 38 C.F.R. § 3.159(c)(1), whereas subpart (c)(2) controls if they are.

The Veteran also must be appropriately notified if unable to obtain any identified records.  38 C.F.R. § 3.159(e)(1).

2.  Upon receipt of all additional records, again try and schedule the Veteran for appropriate VA compensation examinations to first ascertain all disorders currently affecting his right arm and trapezius muscle, hearing acuity, and lungs, especially his left lung, and for medical nexus opinions concerning the etiology of these present disorders, but especially in terms of the likelihood (very likely, as likely as not, or unlikely) any of these current disorders is attributable to his military service. 


In making these determinations, the examiner must consider the Veteran's STRs showing, with regard to his right arm, that this arm was injured in service due to a cervical biopsy, and that he underwent physical therapy for weakness and atrophy of this arm.  With regard to the hearing loss, the examiner should note that the Veteran was found to have a hearing deficit when separating from service in July 1974.  And as for the left lung, the STRs show he was found to have granuloma in his left lung during service and that he was treated several times throughout his service for coughs, asthmatic bronchitis, and mononucleosis.

In assessing whether the Veteran has hearing loss attributable to his military service, the VA examiner must first indicate whether the Veteran has sufficient hearing loss according to the threshold minimum requirements of 38 C.F.R. § 3.385 to be considered a ratable disability for VA compensation purposes. 

The examinations should include any diagnostic testing or evaluation deemed necessary.

To facilitate making these important determinations, it is imperative the designated VA examiner(s) review the claims file, including a complete copy of this remand, for the pertinent medical and other history. 

The examiner(s) must discuss the rationale of any opinions provided, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record, if necessary citing to specific evidence in the file. 

The term "as likely as not" means at least 50-percent probability.  It does not, however, mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically 
sound to find in favor of that conclusion as it is to find against it. 

The Veteran is hereby advised that failure to report for these scheduled VA examinations, without good cause, may have adverse consequences on these pending claims.  So, if at all possible, arrangements should be made to try and accommodate his apparent need for transportation assistance in getting to and from his VA examinations.

3.  Then readjudicate the claims in light of the additional evidence.  If any claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  .  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



